Citation Nr: 0709971	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  00-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a July 25, 1949, rating decision reducing the 
veteran's evaluation for otitis media with impaired hearing 
from 10 percent to zero percent contains clear and 
unmistakable error (CUE).

2.  Entitlement to service connection for multi-nodular 
thyroid disease, to include as secondary to exposure to 
ionizing radiation.

3.  Entitlement to service connection for posterior 
subcapsular cataracts, to include as secondary to exposure to 
ionizing radiation.

4.  Entitlement to service connection for skin cancer of the 
upper lip, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Sandra W. Wischow, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2005, the Board, in 
pertinent part, determined that a July 25, 1949, rating 
decision reducing the veteran's evaluation for otitis media 
with impaired hearing from 10 percent to zero percent did not 
contain clear and unmistakable error (CUE); and, denied 
entitlement to service connection for multi-nodular thyroid 
disease, posterior subcapsular cataracts, skin cancer of the 
upper lip, all claimed as secondary to exposure to ionizing 
radiation.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) with 
regard to only the issues listed hereinabove.  While the case 
was pending before the Court, in August 2006, the appellant's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Partial Remand.  In a September 2006 Order, the Court granted 
the motion, and remanded the case to the Board for further 
development consistent with the joint motion.  

The Board notes that the veteran did not appeal the Board's 
August 2005 denial of the following issues:  entitlement to 
an effective date prior to December 20, 1999 for the grant of 
entitlement to service connection for tinnitus; entitlement 
to a compensable evaluation for bilateral hearing loss 
disability; entitlement to service connection for arthritis 
of multiple joints, to include as secondary to exposure to 
ionizing radiation; entitlement to service connection for 
dermatitis, to include as secondary to exposure to ionizing 
radiation; and, entitlement to service connection for brain 
damage affecting the veteran's daughter, to include as 
secondary to exposure to ionizing radiation.

The issue of entitlement to service connection for damage to 
ear tissue, to include as secondary to exposure to ionizing 
radiation, was remanded by the Board in August 2005, and will 
be the subject of separate decision upon completion of the 
requested development.

The issues of entitlement to service connection for multi-
nodular thyroid disease, posterior subcapsular cataracts, and 
skin cancer of the upper lip are
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
further action is required on his part.



FINDINGS OF FACT

1.  A July 25, 1949, RO rating decision reduced the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent; the veteran did not file a timely 
notice of disagreement.

2.  The July 25, 1949, RO rating decision reducing the 
veteran's evaluation for otitis media with impaired hearing 
from 10 percent to zero percent was consistent with and 
reasonably supported by the evidence then of record, and the 
existed legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.



CONCLUSION OF LAW

The July 25, 1949, rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Criteria & Analysis

On December 23, 1999, the veteran filed a claim of CUE 
pertaining to a July 25, 1949, rating determination which 
reduced the veteran's evaluation for otitis media with 
impaired hearing from 10 percent to zero percent.  The 
veteran argues that the basis for the CUE is that the 
disability rating could not be reduced absent a rating 
examination that is less full and complete than the 
examination that granted the condition.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14. 

Service medical records reflect that on July 26, 1946, the 
veteran complained of drainage in the right ear.  An 
examination of the ear revealed "purulent discharge with 
small perforation of [ear] drum in anterior lower quadrant."  
An examination performed for separation purposes on July 31, 
1946, reflects hearing testing in the right ear as follows:  
watch 30/40; coin click 15/20; whispered voice 10/15; spoken 
voice 10/15.  The examination report reflects hearing testing 
in the left ear as follows:  watch 40/40; coin click 20/20; 
whispered voice 15/15; spoken voice 15/15.  Binaural (spoken 
voice) results were 15/15.  A diagnosis of defective hearing 
in the right ear was rendered.  

In August 1946, the veteran filed a claim of service 
connection for a perforated ear drum.  An August 1946 RO 
rating determination granted service connection for 'otitis 
media with impaired hearing,' and assigned a 10 percent 
disability rating, effective August 3, 1946.  The veteran's 
disability rating was assigned under Diagnostic Code 6200, 
and the schedular criteria in effect at that time provided 
for a 10 percent disability rating for 'otitis media, 
suppurative, chronic,' 'during the continuance of the 
suppurative process.'  See Schedule for Rating Disabilities 
(1945), Diagnostic Code 6200.  A note stated the following:  
'To be combined with ratings for loss of hearing.'  See id.  
The Board notes that such disability evaluation was based 
solely on the service medical records on file.

In July 1949, the veteran underwent a VA examination.  He 
reported experiencing discharge from his right ear while in 
service, but the examiner found "[n]o perforation or 
discharge" in either ear.  The examiner noted that the 
veteran had intact ear drums, and could hear ordinary 
conversation from 20 feet away in both ears.  In a July 1949 
rating determination, the RO found that the "[c]urrent 
examination report discloses normal hearing and no discharge 
from middle ear."  As a result, the RO reduced the 
disability evaluation to zero percent, effective September 
24, 1949.

At the time of the July 1949 rating determination, the 
relevant regulations were substantially different from those 
currently in effect.  Specifically, 38 C.F.R. § 3.172 (1949) 
addressed stabilization of disability evaluations; under this 
section, examinations less full and complete than those upon 
which payments were authorized or continued would not be used 
as the basis of reduction.  Pursuant to 38 C.F.R. § 3.185 
(1949), reexaminations were to be requested in cases in which 
it is indicated by evidence of record that there had been a 
material decrease in disability since the last examination, 
and in cases where there was pertinent evidence that the 
disability was likely to improve materially in the future.  
Under 38 C.F.R. § 3.265 (1949), a reduction was not 
authorized without reexamination.

The Board also observes that, in 1949, there was no 
regulation in effect parallel to 38 C.F.R. § 3.105(e), which 
concerns such procedural rights as the right to submit 
evidence and appear for a personal hearing.

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. at 313-14.  For the result of the 
veteran's claim to have been manifestly changed by the RO 
consideration of this claim in July 1949, it must have been 
absolutely clear at that time that a different result would 
have ensued.  Otherwise, the error complained of cannot be 
deemed clear and unmistakable.  Fugo v. Brown, 6 Vet. App. at 
43-44.

The crux of the veteran's argument for CUE is that the July 
1949 VA examination was less full and complete than the 
service medical examination reports, and thus the July 1949 
VA examination could not be used as the basis of reduction.  
See 38 C.F.R. § 3.172 (1949).  As noted, service medical 
records reflect that on July 26, 1946, an in-service 
examination report reflected a purulent discharge, and a 
diagnosis of defective hearing in the right ear.  Testing 
performed five days later, for separation purposes, reflected 
decreased hearing in the right ear using the watch, coin 
click, whispered voice, and spoken voice tests.  A 10 percent 
disability rating was assigned pursuant to the diagnostic 
criteria for otitis media, suppurative, chronic, and such 10 
percent disability rating was warranted 'during the 
continuance of the suppurative process.'  It appears that 
such rating was based on the objective findings of in-service 
symptomatology of a purulent discharge with small perforation 
of right ear drum.  Such conclusion is supported by the fact 
that although the veteran's disability was characterized as 
'otitis media with impaired hearing,' upon review of the 
rating criteria in effect during the period in question, his 
right ear hearing loss noted on separation, by itself, would 
have been rated noncompensably disabling.  In 1946, 
impairment of auditory acuity was rated using conversational 
voice in feet.  The veteran's separation examination reflects 
that the spoken voice results in the right ear was 10/15, and 
the spoken voice results in the left ear was 15/15.  Thus, 
under the rating criteria, if there was 'hearing 10 feet in 
one ear' and 'in the other ear, hearing at 15 feet' a 
noncompensable disability rating was assignable.  See 
Schedule for Rating Disabilities (1945), Diagnostic Code 
6257.  A 10 percent rating was only assignable for 'hearing 
10 feet in one ear' and 'in the other ear, hearing at 10 
feet.'  See id.  

The Board notes here that the 1945 Rating Schedule appears to 
have included a provision to deal with situations where 
service hearing test findings were expressed in 15ths (as in 
the present case).  It was noted that such readings 
represented tests with low or whispered voice and were to be 
changed to conversational voice distance by doubling the 
numerator.  Twice the numerator of such a fraction equaled 
the number of feet at which the conversational voice could be 
heard.  Paragraph 13, discussion of the Organs of Special 
Sense, Schedule for Rating Disabilities (1945), page 52.  It 
would appear that using this formula would make it even 
clearer that the veteran did not have compensable hearing 
loss at the time of the 1946 examination (or the 1949 
examination for that matter).  

Based on a review of the evidence in light of the applicable 
rating criteria, the Board finds that in August 1946 the RO 
assigned a 10 percent disability based on the symptomatology 
present as a result of his otitis media since any right ear 
impaired hearing was noncompensable.  

In 1949, the RO scheduled the veteran for a VA examination, 
per 38 C.F.R. § 3.185, and utilized the results from such 
examination to determine that the veteran's evaluation 
assigned to 'otitis media with impaired hearing' should be 
reduced to zero percent.  Upon testing in July 1949, the 
examiner specifically determined that there was no 
perforation or discharge, thus per the examination findings, 
the veteran no longer met the 10 percent criteria for otitis 
media.  Moreover, the examiner determined that the veteran 
could hear ordinary conversation from 20 feet away.  

The significance of the 1949 VA examination for purposes of 
the present appeal is that the examiner found no discharge 
from the middle ear.  With regard to the method of testing 
the veteran's hearing acuity at the time of the July 1949 
examination, the Board recognizes that the examiner did not 
conduct the watch, coin click, and whispered voice tests.  
However, the lack of such testing in the present case does 
not lead to the conclusion that the examination report was 
less full and complete when the basis for the reduction in 
the rating is considered.  If the original 10 percent rating 
had been assigned based on the hearings tests conducted in 
July 1946, then it would be arguable that the July 1949 
examination was not as full and complete.  However, as 
discussed earlier, the results of the July 1946 hearing tests 
did not warrant a compensable rating for hearing loss.  
Therefore, it cannot be said that the July 1949 examination 
was less full and complete for purposes of determining 
whether the particular rating criteria upon which the initial 
10 percent rating was based continued to be met. 

For background purposes, the Board notes here that it was not 
until February 27, 1952, that the rating criteria called for 
examinations utilizing controlled speech reception apparatus 
to replace examinations recording impaired hearing in terms 
of number of feet at which ordinary conversational voice is 
heard.  See Extension 8, Schedule for Rating Disabilities, 
1945 Edition:  Ratings for Hearing Impairments (February 27, 
1952).  

In any event, the Board again emphasizes that the compensable 
rating was not assigned for impaired hearing, it was assigned 
for symptomatology related to middle ear function.  Both the 
service medical records and July 1949 VA examination report 
contain objective findings pertaining to the middle ear, thus 
the contention that such VA examination was less full and 
complete is without merit.  Notwithstanding this, any 
argument that diagnostic procedures in 1949 were inadequate 
to obtain a true disability picture, has no basis for 
establishing CUE.  A change in the state of medical knowledge 
cannot be the basis for establishing CUE.  See Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Moreover, to the extent 
that the veteran argues that VA failed to provide more 
testing in 1949, such an error "cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the July 1949 rating decision and 
that the statutory and regulatory provisions extant at the 
time were correctly applied.  The Board finds that there was 
no error which was undebatable and of the sort which, had it 
not been made would have manifestly changed the outcome at 
the time it was made.  


ORDER

The July 25, 1949, RO rating decision reducing the veteran's 
evaluation for otitis media with impaired hearing from 10 
percent to zero percent was not clearly and unmistakably 
erroneous.  To this extent, the appeal is denied. 


REMAND

Per the Joint Motion for Remand, an etiological examination 
was requested in light of the September 2001 VA examiner's 
opinion that "although most of risk of later thyroid disease 
related to radiation exposure has been with childhood 
exposure, it seems possible there is a connection in this 
case."  Moreover, a June 2006 opinion from a VA staff 
physician states that the veteran has developed multiple 
medical problems which appear to be related to heavy 
radiation exposure, including:  vision loss and cataracts at 
an early age; multiple nodules in liver, kidneys, lungs, 
thyroid; thyroid disease; and, heart disease.  In light of 
the Joint Motion for Remand and the opinions of record, the 
veteran should be afforded a VA examination to assess the 
etiology of his claimed multi-nodular thyroid disease, 
posterior subcapsular cataracts, and skin cancer of upper 
lip, to include whether such disabilities are secondary to 
exposure to ionizing radiation.

In November 2004, the VA Compensation and Pension (C & P) 
Service requested an advisory opinion from the Under 
Secretary for Health concerning the relationship between the 
veteran's claimed disabilities and his exposure to radiation 
in service.  In a December 2004 VA Memorandum, the Director 
of C & P Service noted receipt of the opinion from the Under 
Secretary and provided a summary of such findings.  The 
actual opinion from the Under Secretary is not of record, and 
the veteran did not receive a copy of such opinion per such 
request.  Thus, the RO should attempt to obtain the actual 
opinion from the Under Secretary for Health prepared in or 
about November or December 2004, and associate such opinion 
with the claims folder and issue a copy to the veteran.

Per the Joint Motion for Remand, it was requested that 
another opinion be requested from the Under Secretary of 
Health with regard to the etiology of the veteran's claimed 
disabilities due to radiation exposure.  Thus, the Under 
Secretary should conduct another review of the entirety of 
the claims folder, and provide an addendum opinion as to the 
etiology of the veteran's claimed disabilities.

Finally, in light of these issues being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the service connection claims 
are granted, and that an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA examination, with VA examiners 
with the appropriate expertise, in order 
to determine the nature and etiology of 
his multi-nodular thyroid disease, 
posterior subcapsular cataracts, and skin 
cancer of the upper lip.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
his multi-nodular thyroid disease is 
secondary to in-service exposure to 
ionizing radiation?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
that his posterior subcapsular cataracts 
are secondary to in-service exposure to 
ionizing radiation?

c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
his skin cancer of the upper lip is 
secondary to in-service exposure to 
ionizing radiation?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so indicate.

3.  The RO should obtain a copy of the VA 
Under Secretary for Health's advisory 
opinion proffered in or about November or 
December 2004, and associate such opinion 
with the claims folder.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  If a copy of the advisory opinion is 
retrieved, the veteran and his 
representative should be issued a copy of 
such opinion.  

5.  The claims file should then be 
referred to the Under Secretary of 
Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for another advisory 
medical opinion from the Under Secretary 
for Health.  The Under Secretary for 
Health should specifically state whether 
any changes to the initial opinion are 
warranted, and include a discussion of 
the September 2001 and June 2006 VA 
opinions of record, and should also 
address any VA opinion offered as a 
result of this remand.  Such opinion 
should then be associated with the 
record.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


